Case 5:20-cr-00015-H-BQ Document 93 Filed 05/15/20                Page 1 of 1 PageID 182



                          UNITED STATES DISTzuCT COURT
                          NORTHERN DISTRICT OF TEXAS
                               LUBBOCKDIVISION

I,'NITED STATES OF AMERICA,
   Plaintiff,

                                                           NO. 5:20-CR-015-02-H

CAREY CAYE WOODSON (2),
   Defendant.


                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF TIIE UMTED STATES MAGISTRATE JUDGE
                          CONCERNING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance witlt 28 U.S.C.

$ 636OX1), the undersigrred   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance widr the Court's scheduling order.

       SO ORDERED.

       out aruruy   (1   , zozo.




                                            J       WESLEY        RIX
                                                    D STATES DISTRICT JUDGE
